Citation Nr: 1040421	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel








INTRODUCTION

The Veteran served on active duty from March 1956 to March 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claim.

This matter was previously remanded by the Board in September 
2007, April 2008, October 2008, and July 2009, for additional 
development.  It is now returned to the Board.

The Veteran was scheduled for hearings in front of a Veterans Law 
Judge in April 2007 and February 2008; however, he did not report 
to these hearings and did not provide good cause for his absence.  
As such, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).  


FINDING OF FACT

The Veteran's bilateral audiometric test results have not 
corresponded to numeric designations which would provide a 
compensable disability rating at any time over the appeals 
period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

In correspondence dated in December 2003 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

Here, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection.  In Dingess, 
the United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its July 
2009 remand.  Specifically, the RO was instructed to obtain a 
copy of the audiometric test results from his April 2004 VA 
examination; these results were obtained and associated with the 
claims file.  As such, the Board finds that the RO has 
substantially complied with the Board's remand instructions. 
 Stegall.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran contends that his bilateral hearing loss warrants a 
compensable disability rating.  He is service-connected for 
bilateral hearing loss at a noncompensable disability rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the 
degree of disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), 
divided by four.  These averages are entered into a table of the 
Rating Schedule to determine the auditory acuity level of each 
ear, and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85.   

An April 2004 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
45
50
LEFT
30
25
30
45
55

The average was 35 in his right ear and 39 in his left ear. 
Speech recognition ability was 100 percent in both ears.  In the 
right ear, hearing was within normal limits sloping to moderate 
sensorineural hearing loss and in the left ear, hearing was 
within normal limits sloping to moderately severe sensorineural 
hearing loss.  The examiner noted that the Veteran's word 
recognition scores were excellent, bilaterally.  These results 
warrant findings of hearing acuity of Level I in both ears, 
commensurate with a noncompensable percent disability rating 
under Table VII of 38 C.F.R. § 4.85.  The Veteran indicated that 
he had trouble understanding conversations, especially when there 
was background noise.

A September 2004 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
50
55
LEFT
25
25
25
50
55

The average was 36 in his right ear and 39 in his left ear.  
Speech recognition ability was 92 percent in the right ear and 96 
percent in the left ear.  The examiner noted that puretone 
testing revealed a normal, falling to moderately severe 
sensorineural hearing loss in the right ear and a normal, falling 
to sever sensorineural hearing loss in the left ear.  Speech 
recognition thresholds were consistent with puretone thresholds 
bilaterally.  These results warrant findings of hearing acuity of 
Level I in both ears, commensurate with a noncompensable percent 
disability rating under Table VII of 38 C.F.R. § 4.85.

The Board notes that the Veteran was scheduled for a VA 
audiological examination in may 2008; however, the examiner found 
that the examination results were unreliable, and therefore no 
results were reported.  

A February 2009 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
55
65
LEFT
30
30
35
55
70

The average was 43 in his right ear and 48 in his left ear. 
Speech recognition ability was 96 in both ears. In the right ear, 
sensorineural hearing loss was mild to moderately severe, and in 
the left ear, sensorineural hearing loss was mild to severe.  
These results warrant findings of hearing acuity of Level I in 
both ears, commensurate with a noncompensable percent disability 
rating under Table VII of 38 C.F.R. § 4.85.  The Veteran 
indicated that he had problems understanding the television, as 
well as background noise.  He indicated that he had hearing aids, 
but that they were not helpful.

The record includes a June 2009 private clinical report with 
results of a audiometric testing.  The Board notes that it is not 
possible to accurately interpret these test results into a format 
that could be used for VA rating purposes.  There are written 
notes on the audiometric test report interpreting some of the 
data, but as it is unclear who wrote these results, the Board 
declines to rely on them in rating the Veteran's hearing loss.  
Nevertheless it does not appear that these test results would 
provide the Veteran with a higher disability rating.  The 
examiner did note a mild sloping to a moderate/severe 
sensorineural hearing loss in both ears, which is consistent with 
the other examination findings throughout the appeals period.

The Board notes that 38 C.F.R. § 4.86 provides for exceptional 
patterns of hearing impairment; however, the Veteran's 
audiometric test results do not meet the criteria set out in this 
regulation.  38 C.F.R. § 4. 86 (2010).

The Board has also considered whether it is appropriate to assign 
'staged ratings,' in accordance with Fenderson, supra.  However, 
the medical evidence demonstrates that the Veteran's service-
connected bilateral hearing loss does not meet the criteria for a 
compensable disability rating at any time over the appeals 
period.  Therefore, the assignment of staged evaluations in this 
case is not necessary.  The Board also notes that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In this regard, the Veteran reported to 
his VA examiner that he had difficulty understanding the 
television, as well as background noise.  He indicated that he 
had hearing aids, but that they were not helpful.  There was no 
indication, however, that the Veteran's hearing loss disability 
had an effect on his usual occupation, and the impairment on his 
daily activity as to difficulty with communication is already 
contemplated by the rating criteria.  There has been no 
indication that the Veteran would not be able to hear well enough 
to function in many daily activities or employment situations.

Thus, the preponderance of the evidence is against the assignment 
of a higher disability rating for the Veteran's bilateral hearing 
loss. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular consideration

Finally, the Board finds that the Veteran's bilateral hearing 
loss does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra- schedular rating.  Id.

The Veteran's bilateral hearing loss is not productive of marked 
interference with employment; has not required any, let alone, 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are not 
met.  Thus, the Board is not required to remand this claim for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

An initial compensable disability rating for bilateral hearing 
loss is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


